 Case 2:20-cv-02139-TLP-cgc Document 1 Filed 02/27/20 Page 1 of 5                   PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

EDWARD MUHAMMAD,                                   )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )        Case No.
                                                   )
DEUTSCHE BANK NATIONAL TRUST                       )
COMPANY, AS TRUSTEE FOR FFMLT 2007-                )
FFB-SS, MORTGAGE PASS-THROUGH                      )
CERTIFICATES, SERIES 2007-FFB-SS,                  )
MACKIE WOLF ZIENTZ & MANN, P.C., as                )
SUBSTITUTE TRUSTEE, and SPECIALIZED                )
LOAN SERVICING, LLC as attorney in fact            )
for DEUTSCHE BANK NATIONAL TRUST                   )
COMPANY, AS TRUSTEE FOR FFMLT 2007-                )
FFB-SS, MORTGAGE PASS-THROUGH                      )
CERTIFICATES, SERIES 2007-FFB-SS                   )
                                                   )
                                                   )
                       Defendants.                 )

                                     NOTICE OF REMOVAL

       COMES NOW, Deutsche Bank National Trust Company, as Trustee tor FFMLT 2007-

FFB-SS, Mortgage Pass-Through Certificates, Series 2007-FFB-SS (“Deutsche Bank”) and

Specialized Loan Servicing, LLC (“SLS” and together with Deutsche Bank, “Defendants”), and

hereby remove this action from the Chancery Court of Shelby County, Tennessee to the United

States District Court for the Western District of Tennessee, Western Division, based on diversity

jurisdiction under 28 U.S.C. §§ 1332, 1441(a) and 1446(b). In support of removal, Defendants

state as follows:

            I.       PROCEDURAL BACKGROUND AND RELEVANT FACTS

       1.        On or about January 30, 2020, a civil action was commenced in the Chancery

Court of Shelby County, Tennessee, by the filing of a Complaint captioned Edward Muhammad

v. Deutsche Bank National Trust Company, as Trustee tor FFMLT 2007-FFB-SS, Mortgage

                                               1
 Case 2:20-cv-02139-TLP-cgc Document 1 Filed 02/27/20 Page 2 of 5                   PageID 2



Pass-Through Certificates, Series 2007-FFB-SS, Mackie Wolf Zientz & Mann, P.C., and

Specialized Loan Servicing, LLC as attorney in fact for Deutsche Bank National Trust Company,

as Trustee tor FFMLT 2007-FFB-SS, Mortgage Pass-Through Certificates, Series 2007-FFB-SS

Docket No. CH-20-0137-3 (the “Complaint”).

       2.      On or about February 21, 2020, Defendants received notice of the Complaint.

       3.      In compliance with 28 U.S.C. § 1446(a), a copy of all pleadings, process, orders

and other papers served on Defendants is attached hereto as Exhibit A.

       4.      The Complaint alleges that Defendants wrongfully and illegally foreclosed on

Plaintiff’s property located at 5094 Winberry Cove, Arlington, Shelby County, Tennessee (the

“Property”). The Complaint also alleges that a 2014 assignment conveying the Deed of Trust

was fraudulent and that all actions pursuant to the assignment, up to and including foreclosure,

are invalid. See Complaint ¶ 13-21.

                           II.    NOTICE OF REMOVAL IS TIMELY

       5.      This Notice of Removal is filed before the expiration of 30 days after the date

Defendants were served with a copy of the initial pleading setting forth a claim for relief upon

which this action is based. See 28 U.S.C. § 1446(b). Accordingly, removal is within 30 days of

notice of the lawsuit.

       6.      As required by 28 U.S.C. § 1446(d), written notice of this Notice of Removal will

be given to Plaintiff. Additionally, Defendants will file a copy of this Notice of Removal with

the Chancery Court of Shelby County, Tennessee. A copy of the Notice of Removal to state

court is attached hereto as Exhibit B.

                           III.    DIVERSITY OF CITIZENSHIP

       7.      Removal of this case is warranted under 28 U.S.C. § 1441(b) because this Court



                                               2
 Case 2:20-cv-02139-TLP-cgc Document 1 Filed 02/27/20 Page 3 of 5                       PageID 3



has original jurisdiction pursuant to 28 U.S.C. § 1332(a).

       8.      As alleged in the Complaint, Plaintiff is a citizen and resident of Shelby County,

Tennessee. Complaint, ¶1.

       9.      Defendant Deutsche Bank is a national banking association organized under the

laws of the United States to carry on the business of a limited trust company with a principal

place of business in California. Deutsche Bank is not a citizen of Tennessee.

       10.     SLS is a limited liability company formed in the State of Delaware. SLS is not a

citizen of Tennessee.

       11.     The Complaint also names Mackie Wolf Zientz & Mann, P.C. (“Mackie Wolf”)

as a defendant. Mackie Wolf is a Tennessee professional corporation Mackie Wolf’s only role in

this case is that of a trustee, engaged as the seller and transferor of the deed upon foreclosure. As

a trustee, Mackie Wolf’s citizenship is not an issue in this case. Mackie Wolf is a “nominal party

whose citizenship may be disregarded for the purpose of establishing diversity jurisdiction.”

Williams v. SunTrust Mortg., Inc., No. 3:12-CV-477-TAV-CCS, 2014 WL 1117113, at *3 (E.D.

Tenn. Mar. 20, 2014).

       12.     Because Mackie Wolf’s citizenship is not considered for purposes of determining

diversity jurisdiction, Mackie Wolf is not required to consent to removal. See Constant v. Wyeth,

352 F. Supp. 2d 847, 849 (M.D. Tenn. 2003) (citing Coyne v. Am. Tobacco Co., 183 F.3d 488,

493 (6th Cir. 1999). Notwithstanding that Mackie Wolf is a nominal defendant, Mackie Wolf

consents to removal. Therefore, complete diversity of citizenship exists between the parties.

                            IV.     AMOUNT IN CONTROVERSY

       13.     The Complaint seeks compensatory damages in the amount of Seven Hundred

Fifty Thousand Dollars ($750,000.00) and injunctive relief to prevent auctioning, selling,



                                                 3
 Case 2:20-cv-02139-TLP-cgc Document 1 Filed 02/27/20 Page 4 of 5                  PageID 4



foreclosing, or otherwise disposing of any interest in the Property during the pendency of this

litigation. See Exhibit A at 54.

       14.     Based on the face of the Complaint, the monetary value sought exceeds the

jurisdictional requirement of $75,000.00.

                                   V.   NOTICE AND VENUE

       15.     The United States District Court for the Western District of Tennessee, Western

Division is the Federal Court in the district and division of the Chancery Court of Shelby

County, Tennessee. No previous application has been made for the relief requested herein.

       WHEREFORE Defendants pursuant to 28 U.S.C. §§ 1332, 1441(a) and 1446(b),

respectfully remove this action from the Chancery Court of Shelby County, Tennessee, to the

United States District Court for the Western District of Tennessee, Memphis Division.

       Dated February 27, 2020.                    Respectfully submitted,

                                            By:    /s/ Woods Drinkwater
                                                   Woods Drinkwater (BPRN 33838)
                                                   NELSON MULLINS RILEY
                                                   & SCARBOROUGH, LLP
                                                   One Nashville Place, Suite 1100
                                                   150 Fourth Avenue, North
                                                   Nashville, TN 37219
                                                   Phone: (615) 664-5307
                                                   woods.drinkwater@nelsonmullins.com




                                               4
 Case 2:20-cv-02139-TLP-cgc Document 1 Filed 02/27/20 Page 5 of 5                   PageID 5



                               CERTIFICATE OF SERVICE

        I certify that the foregoing document has been served upon all counsel of record for the
parties at interest in this cause by placing a true and correct copy of same in the United States
mail, postage prepaid, in a properly addressed envelope; and electronically through ECF to the
attorney of record as follows:

Curtis Johnson                                      Mackie Wolf Zientz & Mann, P.C.
1407 Union Avenue                                   7100 Commerce Way
Suite 1002                                          Suite 273
Memphis, Tennessee 38104                            Brentwood, TN 37027
cjohnson@johnsonandjohnsonattys.com
Attorney for Plaintiff



       Dated February 27, 2020.
                                                    /s/ Woods Drinkwater
                                                    WOODS DRINKWATER




                                               5
